Citation Nr: 0004154	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-15 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation in the calculated amount of 
$25,205.80.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the Buffalo, New York Regional 
Office (RO).  A notice of disagreement was received in July 
1998.  The statement of the case was issued in September 
1998.  A substantive appeal was received in September 1998.


REMAND

A hearing before a member of the Board in Washington, D.C. 
was scheduled to be held on February 23, 2000.  However, on 
February 8, 2000, the Board received a letter from the 
veteran requesting cancellation of this hearing and the 
scheduling of a hearing before a member of the Board at the 
RO (i.e. a Travel Board hearing).  

As such, the Board finds that in order to afford the veteran 
full due process of law, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him of the time and date of his hearing. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



